DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claim 1, 4, 5, 7-10, 13, 14, 16-18 and 19 are allowed. 

Allowable Subject Matter
2.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of a computing device comprises a computer processors and a memory. The memory includes instructions, which are executed by the processors, and cause the computer processors to select context data that is based on one or more of an article of PPE. A portion of the context data includes positional information determined by the computing device. A set of programmable safety rules are determined for the second work environment that are contextually associated with one or more of the article of PPE. The computer processor receives the generated data from a communication component of the article of PPE. The computer processor stores the safety rule in the set of programmable safety rules.  Computing devices, such as a portable or mobile computing device (e.g., smartphone, wearable computing device, tablet), laptop computers, desktop computers, smart television platforms, and servers for personal protective equipment (PPE) articles such as respiratory protection equipment (RPE), protective eyewear, protective headwear, hearing protection devices; protective shoes, protective gloves and other protective clothing.  The context data comprises positional information determined by the computing device; in response to the user moving from the first work environment and to the second work environment that corresponds to the positional information determined by the computing device, determine, based at least in part on the portion .
Consider claim 1, the best reference found during the process of examination, Kanukurthy (US 10607467), discloses a system includes: an article of personal protective equipment (PPE) that includes a communication component; a computing device communicatively coupled to the article of PPE, wherein the computing device: receives context data that is based on one or more of the article of PPE, a work environment for the article of PPE, or a worker assigned to the article of PPE; selects, based at least in part on the context data, a set of programmable safety rules that are contextually associated with the at least one article of PPE; sends the programmable safety rules to one or more of the article of PPE or a data hub communicatively coupled to the article of PPE; and wherein the programmable safety rules are configured at the article of PPE or the data hub to perform one or more operations based at least in part on PPE data.

	Claims 10 and 19 recite features, among others, that are similar to the features that are discussed above with respect to claim 1.  Therefore, for reasons similar to those discussed above with respect to claim 1, therefore claims 10 and 19 are patentable over related arts.  Claims 4, 5, 7-9 and 13, 14 & 16-18 variously depend from claims 1 and 10, respectively.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 1.  
Therefore, claims 1, 4, 5, 7-10, 13, 14, 16-18 and 19 of the present application are considered novel, consequently, are allowed.
Citation of pertinent Prior Arts
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.



Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 9:00 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689